Citation Nr: 0407558	
Decision Date: 03/23/04    Archive Date: 04/01/04

DOCKET NO.  97-23 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disability.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1956 to May 1958.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a May 1994 rating decision of the Houston, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs.

This claim was previously before the Board and was the 
subject of a December 1999 decision, which denied service 
connection for a heart disability.  The veteran appealed the 
December 1999 Board decision to the United States Court of 
Appeals for Veterans Claims (hereinafter, the Court).  In a 
December 2000 Motion for Remand, the Secretary of Veterans 
Affairs (VA) noted the recent enactment of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096 (Nov. 9, 2000), which substantially amended 
statutory provisions concerning the assistance to be afforded 
claimants of veterans' benefits, and its applicability to 
cases not finally decided on the date of enactment.  The 
Court granted the Secretary's Motion and vacated the December 
1999 Board decision.  Thereafter, the case was returned to 
the Board for action consistent with the Secretary's motion 
and the Court's Order.  The Board subsequently remanded the 
case to the RO in August 2001 for compliance with the VCAA 
and for a VA examination to provide an opinion as to whether 
any current heart disorder that is not congenital or 
developmental is related to the veteran's service.

The veteran testified at a video hearing before the 
undersigned Veterans Law Judge in March 1998.  A transcript 
of that hearing is of record.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  Therefore, this 
claim is again before the Board.




REMAND

The veteran contends that his congenital heart disability was 
aggravated to the point of danger while he was in service.

The veteran was afforded a VA examination in July 2002.  The 
examiner's conclusions, as well as the addendums dated in 
January 2003 and February 2003, were not written in language 
that was comprehensible to the veteran's representative or to 
the Board.

The provisions of 38 C.F.R. § 3.303(c) (2003) exclude 
congenital defects from consideration for service connection: 
"congenital or developmental defects, . . . are not diseases 
or injuries within the meaning of applicable legislation."  
The VA General Counsel, in a precedent opinion binding on the 
Board under 38 C.F.R. §§ 2.6(e)(9), 14.507, and 19.5 (2003), 
reasoned that the term "disease" in 38 U.S.C.A. §§ 1110 and 
1131 and the term "defect" in 38 C.F.R. § 3.303(c) are 
mutually exclusive, and concluded that service connection may 
be granted for diseases, but not defects, of a congenital, 
developmental, or familial origin. VAOPGCREC 82-90 (1990) 
(originally issued as VA Gen. Couns. Prec. 1-85 (Mar. 5, 
1985)).

The opinion advised that when a disease is of a congenital 
nature, VA adjudicators are justified in finding that such 
disease preexisted service, but that in cases where the 
disease is first manifest in service, guidance from medical 
authorities may be necessary regarding the actual time of 
inception.  Typically in these cases, entitlement to service 
connection should turn on the question of whether 
manifestations of the disease in service constituted 
"aggravation" of the condition. That question must be 
resolved by applying the same stringent legal standards that 
are applicable in cases involving acquired disabilities.  
Monroe v. Brown, 4 Vet. App. 513 (1993).

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (the Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  In light of the 
foregoing, the claim must be remanded for complete compliance 
with the August 2001 Board remand.

1.  The RO should schedule the veteran 
for a VA cardiovascular examination with 
a physician who has not previously 
examined the veteran.  The claims folder 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Specifically, the examiner 
should provide the following information:

a)  The examiner should perform a 
thorough review of the veteran's 
claims file and medical history and 
should indicate in the examination 
report that such review has been 
conducted.

b)  The examiner should provide a 
diagnosis of all current heart 
diseases or disorders.  The examiner 
should state which of those diseases 
or disorders are congenital or 
developmental.  If any of the 
conditions are congenital or 
developmental, the examiner should 
state whether the disorder is a 
disease as opposed to a defect, or 
whether such a distinction is not 
possible.

c)  The examiner should state 
whether it is as likely as not (50 
percent probability or greater) that 
any congenital or developmental 
disease increased in severity during 
the veteran's active service beyond 
the natural progression of the 
condition.  In providing an opinion 
as to the likelihood of any increase 
in severity, it is most useful to 
the Board if the examiner classifies 
the likelihood of increase in 
severity as "definitely," "more 
likely than not," "as likely as 
not," "more likely not," or 
"definitely not."

d)  For each heart disorder found 
which is not congenital or 
developmental, the examiner should 
provide an opinion as to whether it 
is as likely as not that the 
disorder was incurred in service, 
was aggravated by service, is 
proximately due to or the result of 
a disease or injury incurred in or 
aggravated by service, or is related 
to service in any way.  In providing 
an opinion as to the likelihood of 
relationship to service, it is most 
useful to the Board if the examiner 
classifies the likelihood of 
relationship as "definitely," 
"more likely than not," "as 
likely as not," "more likely 
not," or "definitely not."

2.  The RO should review the claims 
folder and ensure that all of the 
development action has been conducted and 
completed in full.  Specific attention is 
directed to the examination report.  If 
the requested examination does not 
include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2003).

The case should then be returned to the Board if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

